DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Board Decision on 05/03/2020
DECISION ON APPEAL Pursuant to 35 U.S.C. § 134(a), Appellant appeals from the Examiner’s rejection. We have jurisdiction under 35 U.S.C. § 6(b). We REVERSE.

Response to Arguments
Applicant’s arguments, see Remark, filed 10/05/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“identify at least one reference point depicted in the second camera image based on the reference point metadata including the timestamp associated with the first camera image, the at least one reference point having a predetermined real-world location, the at least one reference point is separate from the at least one real-world object; 
map the at least one real-world object to a real-world location of the at least one real-world object based on the predetermined real-world location of the at least one reference point; 
merge the second camera image with a virtual object to generate an augmented reality image including the at least one real-world object and the virtual object, wherein a location of the virtual object in the augmented reality image is determined based on the real-world location of the at least one real-world object”.

Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“identifying, using the hardware processor, at least one reference point depicted in the second camera image based on the reference point metadata including the timestamp associated with the first camera image, the at least one reference point having a predetermined real-world location, the at least one reference point is separate from the at least one real-world object; 
mapping, using the hardware processor, the at least one real-world object to a real- world location of the at least one real-world object based on the predetermined real-world location of the at least one reference point; 
merging, using the hardware processor, the second camera image with a virtual object to generate an augmented reality image including the at least one real-world object and the virtual object, wherein a location of the virtual object in the augmented reality image is determined based on the real-world location of the at least one real-world object”.

Regarding to claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“identify at least one reference point depicted in the second camera image based on the reference point metadata including the timestamp associated with the first camera image, the at least one reference point having a predetermined real-world location, the at least one reference point is separate from the at least one real-world object;
 map the at least one real-world object to a real-world location of the at least one real-world object based on the predetermined real-world location of the at least one reference point; 
merge the second camera image with a virtual object to generate an augmented reality image including the at least one real-world object and the virtual object, wherein a location of the virtual object in the augmented reality image is determined based on the real-world location of the at least one real-world object”.

Claims 2-7 are allowed due to dependency of claim 1. Claims 9-13 are allowed due to dependency of claim 8. Claims 15-20 are allowed due to dependency of claim 14. 
Closest Reference Found
Closest prior art made of record regards the Examiner’s 103 rejection includes Finn et al. (US 20170256097 A1) in view of Prideaux-Ghee et al. (US 20180336729 A1), Vasquez (US 20150130790 A1), Video-Stabilization (“Video Stabilization Using Point Feature Matching”), and Dialameh et al. (US 20110216179 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616